Citation Nr: 1312300	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for asbestos-related lung disease.

2.  Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II (diabetes) based on herbicide exposure.

3.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

4.  Entitlement to a total rating based on unemployability due to service connected disability (TDIU).



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in North Little Rock, Arkansas.  In August 2008, the RO declined to reopen the previously denied claims of entitlement to service connection for asbestos-related lung disease and hypertension.  In June 2009, the RO declined to reopen the previously denied claim of entitlement to service connection for diabetes and denied a TDIU.  The Veteran perfected an appeal from each of these denials.  

Additionally, in July 2012, the RO denied service connection for COPD.  Although the Veteran did not specifically appeal from that denial, he has referred to his COPD and asbestosis or asbestos-related lung disease throughout the appeal, and there is medical evidence concerning both disorders.  As such, any currently diagnosed lung disorder, to include COPD, is contemplated under the appeal for asbestos-related lung disease.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, and the other information of record); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Further, the Board notes that the RO reopened some of the previously denied claims on appeal in subsequent adjudications.  Nevertheless, the question of whether a previously denied claim is final, and whether new and material evidence has been received sufficient to reopen the claim, is a threshold jurisdictional matter that must be addressed by the Board de novo before the underlying claim may be considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the issues on appeal are as stated on the first page of this decision.

The Board observes that the Veteran indicated in a January 2009 VA Form 9, in which he referenced his claims for asbestos-related lung disease, hypertension, and diabetes, that he desired a hearing at the RO before a Board member.  Nevertheless, this form was received before a Statement of the Case (SOC) had been provided as to asbestos-related lung disease and hypertension, and before a rating decision had been issued as to diabetes.  Accordingly, the Veteran was notified that this was accepted as a notice of disagreement as to the two former issues, and as a claim to reopen for diabetes.  It did not serve to request a Board hearing.  Thereafter, a rating decision and SOC was provided as to each of these issues, and the Veteran submitted a timely VA Form 9 in January 2010 (on two separate forms) to perfect his substantive appeal to the Board.  At that time, he indicated that he did not want a Board hearing.  Therefore, no hearing is necessary.

The Veteran also has a Virtual VA paperless claims file (a highly secured electronic storage system).  The paperless file includes copies of VA treatment records that are not also in the paper claims file; however, the RO indicated in the last SSOC that such records were considered.  Therefore, the Board may also consider them.  

Finally, although the Veteran was previously represented by two Veterans Service Organizations in conjunction with his claims, he revoked both of those appointments in a May 2010 written statement.  Therefore, he has no representative.

As discussed below, the Board finds that each of the three previously denied service connection claims must be reopened.  Further development is necessary, however, as to the merits of those claims.  The claim for a TDIU is intertwined with the service connection claims and, therefore, must also be remanded. 

The issues of entitlement to service connection for a lung disorder (to include asbestosis or COPD), diabetes, and hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action is required on his behalf.


FINDINGS OF FACT

1.  Service connection for asbestos-related lung disease was initially denied in a November 2002 rating decision; the Veteran perfected an appeal and the Board denied service connection in a May 2007 decision; he was notified of the determination and his rights to appeal at that time, but he did not further appeal.  

2.  Evidence received since the last final denial of service connection for asbestos-related lung disease is not cumulative or redundant of the previously considered evidence; it relates to an unestablished fact (namely, whether there is a current diagnosis related to service, including asbestos exposure); and, when presumed credible, the evidence raises a reasonable possibility of substantiating the claim.

3.  Service connection for diabetes was last previously denied in a January 2006 determination by the RO; the Veteran was notified of the determination and his rights to appeal, he submitted a notice of disagreement, and a Statement of the Case was issued in July 2006; but he did not thereafter perfect an appeal to the Board, and no new and material evidence was received within the appellate period.

4.  Evidence received since the last final denial of service connection for diabetes is not cumulative or redundant of the previously considered evidence; it relates to an unestablished fact (namely, whether the current disability is related to service, including herbicide exposure); and, when presumed credible, the evidence raises a reasonable possibility of substantiating the claim.

5.  Service connection for hypertension was last previously denied in a January 2006 determination by the RO; the Veteran was notified of the determination and his rights to appeal, he submitted a notice of disagreement, and a Statement of the Case was issued in July 2006; but he did not thereafter perfect an appeal to the Board, and no new and material evidence was received within the appellate period.

6.  Evidence received since the last final denial of service connection for hypertension is not cumulative or redundant of the previously considered evidence; it relates to an unestablished fact (namely, whether the current disability is related to service or to a service-connected disability); and, when presumed credible, the evidence raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007 Board denial of service connection for asbestos-related lung disease became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2006 & 2012).

2.  The January 2006 RO denial of service connection for diabetes became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2005 & 2012). 

3.  The January 2006 RO denial of service connection for hypertension became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West  2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2005 & 2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the previously denied claims of entitlement to service connection for asbestos-related lung disease, diabetes, and hypertension.  He asserts that he was exposed to asbestosis while working as a technician in the boiler room of the U.S.S. Ranger during service from 1969 to 1971, and that he currently has an asbestos-related lung disease as result of such exposure.  Additionally, the Veteran asserts that he was exposed to herbicides (Agent Orange) during his service aboard the U.S.S. Ranger.  The Veteran believes that his current diabetes and hypertension are due to such herbicide exposure or, alternatively, that his hypertension is secondary to his diabetes.  

The Board's decision herein to reopen the previously denied claims for asbestos-related lung disease, diabetes, and hypertension are completely favorable.  Therefore, no further action is required to comply with the VCAA in this regard.  The merits of the claims, however, are being remanded for further development.

Where a claim has been finally adjudicated, a Veteran must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Additionally, new and material received prior to the expiration of the appeal period, or prior to the appellate decision by the Board if a timely appeal has been filed, will be considered as having been filed with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The appeal period from a rating decision is one year after the issuance of notice of the initial denial, or 60 days after the issuance of notice of a Statement of the Case, whichever is longer.  38 C.F.R. § 20.302.  Under such circumstances, the denial is not final, and the claim remains pending.  Therefore, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; see Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).  

Asbestos-related lung disease

The Veteran initially sought service connection for asbestosis in November 2002.  The RO denied the claim in a September 2003 rating decision, and the Veteran appealed to the Board.  In a May 2007 decision, the Board recharacterized the issue as service connection for asbestos-related lung disease and denied the claim.  The Veteran was notified of the denial and his appellate rights at that time, but he did not further appeal.  As such, the May 2007 Board denial became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006 & 2012).

In January 2008, the Veteran submitted a statement indicating that he was exposed to asbestos during service.  This was interpreted as a claim to reopen the previously denied claim for asbestos-related lung disease, which led to the current appeal.  

The May 2007 Board denial was based on a finding of no current diagnosis of asbestos-related lung disease.  The evidence of record at that time included service treatment and personnel records, which showed no evidence of a lung disorder or asbestos exposure, and the Veteran's statements concerning his asbestos exposure as a boiler technician in service.  There were also VA and private treatment records, and a July 2004 VA examination report.  An October 1999 VA treatment record showed a diagnosis of questionable chronic COPD, and the Veteran reported during an April 2003 VA treatment session that he quit smoking in 2001.  A private x-ray report dated in August 2002 from Dr. Harron was interpreted to show fibrosis consistent with diseases including asbestosis.  In an October 2002 letter, Dr. Harron offered an opinion that the Veteran had asbestosis based on his reported history of asbestos exposure while working as a boiler technician in service, as well as a B-reading of the chest x-ray report.  In a July 2004 report, a VA examiner rendered an impression of "asbestosis, not found" after physical examination, as well as review of the August 2002 x-rays from Dr. Harron and chest x-rays conducted by VA in November 2002 and April 2002 that were interpreted as normal.  Chest x-rays conducted by VA in October 2005 were also found to show clear lung fields, with no active disease.  In its May 2007 decision, the Board denied service connection for asbestos-related lung disease due to a finding of no current disability.  

Since the last final denial, the Veteran has continued to argue that he has asbestos-related lung disease due to his work as a boiler technician in service, and resubmitted copies of the August and October 2002 evidence from Dr. Harron.  The Veteran also submitted new medical treatise evidence concerning asbestosis, a more extensive ship history, and a chart showing high risk of asbestos exposure working in the boiler rooms of a U.S. Naval vessel.  There are also new, more recent VA and private treatment records, SSA records, a private toxicology report, and a December 2009 VA examination report.  In a May 2008 private toxicology report, Dr. Schiefer opined that the Veteran's pulmonary disease was multifactorial and was more likely than not asbestos-related, based on the Veteran's history of asbestos exposure and review of chest x-rays conducted in August 2006, but no reported smoking history.  Clinical correlation was recommended.  In an April 2009 letter, private treating provider Dr. John noted that the Veteran had been diagnosed with asbestos based on an abnormal chest x-ray and pulmonary function.  He opined that the Veteran had asbestos-related lung disease as a result of his exposure to asbestos during service, based on the asbestosis as noted on x-rays in 2002.  VA treatment records dated in April 2009 and September 2009 note a diagnosis of COPD.  In a December 2009 report, a VA examiner diagnosed emphysema and "no evidence of asbestos related lung disease," based on review of prior x-rays and recent x-rays and a CT scan of the chest.  The Veteran reported that he smoked for 12 years, but he stopped smoking in 1979.  There are also more recent chest studies and pulmonary function tests of record, including in 2010 and 2011.

In sum, there is new evidence that relates to an unestablished element of the previously denied claim.  Specifically, the May 2008 private toxicology report and the April 2009 letter from Dr. John are new competent evidence diagnosing the Veteran with asbestos-related lung disease and relating to such disease to his military service.  Although there is also a new VA opinion with a contrary diagnosis and opinion, the private evidence is presumed credible for the purposes of reopening, and it raises a reasonable probability of substantiating the claim.  As such, the evidence is both new and material, and the service connection claim for asbestos-related lung disease is reopened.  38 C.F.R. § 3.156(a).  

Diabetes and hypertension 

The Veteran initially sought service connection for diabetes in January 2003.  The RO denied the claim in a September 2003 rating decision, and the Veteran was notified of his appellate rights.  He did not appeal, and no evidence was received concerning diabetes within one year after the denial.  Although the Veteran submitted a notice of disagreement in April 2004, it was limited to the issue of a lung disorder (or asbestosis), with no mention of diabetes.  Therefore, the January 2003 RO denial became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002 & 2012).

In April 2005, the Veteran sought to reopen his claim for diabetes and filed an initial claim for service connection for hypertension.  The RO denied both claims in a January 2006 rating decision, and the Veteran was notified of his appellate rights.  He submitted a notice of disagreement, and a Statement of the Case was issued in July 2006.  The Veteran did not, however, perfect an appeal to the Board.  Further, no evidence was received concerning diabetes or hypertension during the appellate period.  Therefore, the January 2006 RO denial became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005 & 2012).

In November 2007, the Veteran sought to reopen the claims for diabetes and hypertension, leading to the current appeal.  The January 2006 RO denial of service connection for diabetes (and the subsequent statement of the case in July 2006) was based on a finding that new and material evidence had not been submitted to establish herbicide exposure during service or service in Vietnam, and diabetes was not shown during service.  Similarly, the 2006 RO denials of service connection for hypertension were based on a finding that hypertension was not shown during service or within one year after discharge, there was no competent evidence linking the disease to service, and the Veteran was not service-connected for diabetes so secondary service connection could not be considered.

At the time of the last denials in 2006, the evidence of record included service treatment and personnel records, which showed no evidence of diabetes, hypertension, or herbicide exposure.  The Veteran had submitted statements asserting that he was exposed to herbicides while aboard the U.S.S. Ranger, and that he was diagnosed with diabetes and hypertension in 1989, with treatment from 2002 forward.  There were also VA and private treatment records indicating treatment for diabetes and hypertension in those timeframes, or many years after service.  The Veteran argued that hypertension was secondary to his diabetes.  

A February 2003 response from the National Personnel Records Center (NPRC) indicated that it could not be determined whether the Veteran had in-country service in Vietnam, but that he served aboard the U.S.S. Ranger, and listing the dates the ship was in the official waters of Vietnam.  A July 2003 response from the Center for Unit Records Research (CURR) further indicated that the Veteran was assigned to the U.S.S. Ranger (CVA-61), which conducted special operations from Yankee Station, off the coat of Vietnam, but there was no documentation of the ship being in port in Vietnam or of personnel going ashore there.  The command and deployment history for the U.S.S. Ranger was also provided.  The Veteran never claimed that he was in port or went ashore in Vietnam for any reason.  

Since the last final denial of service connection for diabetes and hypertension in 2006, the evidence includes more recent VA and private treatment records, as well as SSA records, which indicate continued treatment for diabetes and hypertension.  The Veteran continues to assert that his hypertension is secondary to his diabetes.  Alternatively, he contends that it is a form of ischemic heart disease that should be subject to presumptive service connection based on herbicide exposure under the amended regulations.  See statements dated in January 2010 and December 2010.

The Veteran also continues to assert that he was exposed to herbicides in service.  He contends that his service in the territorial waters of Vietnam within three miles of the coast rendered him "in Vietnam" for the purposes of presumptive herbicide exposure.  He also states that he served on an aircraft carrier in the Gulf of Tonkin and is a "blue water sailor."  The Veteran now asserts that herbicides drifted to his ship from the spraying on shore in Vietnam and he inhaled it; that the water for drinking, showering, and preparing food was contaminated with Agent Orange; and that herbicides were stored onboard the U.S.S. Ranger as an aircraft carrier.  See, e.g., statements in January 2010, December 2010, April 2011, and January 2013.  Again, he has not asserted that he was in port or went ashore in Vietnam for any reason, or that his ship was on inland waterways or "brown water."  There is also no medical opinion relating his current diabetes or hypertension to service.

Under these circumstances, the Board finds that new and material evidence has been received sufficient to reopen the claims for diabetes and hypertension.  Specifically, the Veteran has provided new details concerning his reported herbicide exposure, including that it was stored on the ship on which he was stationed.  The Veteran is competent to report this factual incident and, when presumed credible, it raises a reasonable possibility of substantiating his claim for diabetes based on presumptive service connection due to herbicide exposure.  Although development was previously conducted to determine whether the U.S.S. Ranger had herbicide exposure, including whether it was in-country in Vietnam for the purposes of VA presumptive regulations concerning herbicide exposure, there was no development as to actual herbicide exposure on the ship as claimed by the Veteran through herbicide storage.  As such, this amounts to new and material evidence and warrants reopening of the claim for diabetes.  See 38 C.F.R. § 3.156(a).

The Board notes that hypertension is not a disease that is subject to presumptive service connection based on herbicide exposure.  Rather, although the applicable regulation was recently amended to include certain forms of heart disease, including ischemic heart disease, hypertension is not listed.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).  In contrast, the regulations for presumptive service connection for chronic disability (based on diagnosis during service or within one year after service) do list hypertension as a form of cardiovascular renal disease.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  Nevertheless, as the Veteran's claim for service connection for hypertension is based, in part, on secondary service connection as related to diabetes, the new evidence concerning possible herbicide exposure also warrants a reopening of this claim.  See 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received, the claim of service connection for asbestos-related lung disease is reopened, and the appeal is granted to that extent.

As new and material evidence has been received, the claim of service connection for diabetes is reopened, and the appeal is granted to that extent.

As new and material evidence has been received, the claim of service connection for hypertension is reopened, and the appeal is granted to that extent.


REMAND

Further development is necessary for a fair adjudication of the merits of the reopened service connection claims and the claim for entitlement a TDIU.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to a lung disorder, the Board notes that asbestosis can have a latency period of many years, and there are additional pulmonary function tests, as well as chest x-ray and CT scan results since the last VA examination was conducted in 2009.  Upon review of the paper claims file, Virtual VA, and the CD of records provided from the SSA, the last VA treatment records in the claims file are dated in March 2012.  The Veteran has not identified any outstanding private records.

Additionally, the 2009 VA examiner did not address whether the Veteran's emphysema or COPD (as opposed to asbestos-related lung disease), is related to service, based on asbestos exposure or otherwise.  As noted above, all currently diagnosed lung disorders are contemplated under the Veteran's claim.

Accordingly, any outstanding medical records should be obtained and associated with the claims file.  Thereafter, the Veteran should be afforded another VA examination to determine the nature and etiology of any current lung disorder.  The examiner should offer an opinion as to whether there is any current asbestos-related lung disease that is due to service.  The examiner should also offer an opinion as to whether any other currently diagnosed lung disorder, including COPD or emphysema, is otherwise related to the Veteran's military service.  

With respect to diabetes and hypertension, as noted above, the Veteran has reported that Agent Orange was stored on his ship, resulting in his exposure.  As such, appropriate development should be conducted to attempt to verify the Veteran's report of herbicides being stored on the U.S.S. Ranger (CVA-61) while he was stationed there, and whether he was exposed to herbicides as a result.

Thereafter, if and only if herbicide exposure is shown as a result of such development and service connection for diabetes is granted, then the Veteran should be scheduled for a VA examination to determine whether his current hypertension is secondary to his diabetes.  Causation and aggravation should be addressed.

The Veteran's claim for a TDIU is intertwined with his claims for service connection.  The Board notes that he has not worked full-time for many years, and he has been granted nonservice-connected pension effective since July 2011 based on multiple disabilities, including but not limited to diabetes and related complications, lung disorders, and hypertension.  See July 2012 rating decision and code sheet.  As such, this claim is inextricably intertwined with the pending service connection claims.  Therefore, it must also be remanded for further consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records, including any the results of any tests or diagnostic studies concerning the chest or lungs, dated from March 2012 forward.

2.  Contact the appropriate agency or records repositories, including but not limited to the NPRC or CURR, to attempt to verify the Veteran's reports of herbicides or Agent Orange being stored on board the U.S.S. Ranger (CVA-61) while he was stationed there, and any resulting herbicide exposure.  All requests for verification and all responses received should be documented in the claims file.

3.  After completing the above actions, if and only if the Veteran is found to have been exposed to herbicides in service, including as due to storage on the ship, then he should be scheduled for a VA examination to determine the etiology of his current hypertension.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in each examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current hypertension was proximately caused by his diabetes?  

(b)  If not, is it at least as likely as not that the current hypertension was aggravated (meaning permanently worsened beyond its natural progression) by diabetes?  

(c)  If the Veteran's hypertension is not secondary to his diabetes, is it at least as likely as not that hypertension was otherwise incurred or aggravated by his military service?

A complete rationale or explanation should be provided for any opinion offered, which should reflect consideration of all evidence of record, including service records, VA and private medical evidence, pertinent medical articles, and the Veteran's statements as to the onset and timing of his symptoms.  If any requested opinion cannot be offered without resorting to mere speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

4.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current lung disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in each examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Identify any currently diagnosed lung disorder, based on all available medical evidence.  In particular, is there any asbestos-related disease, as opposed to COPD or emphysema?  The private records dated in 2002, 2008, and 2009 concerning a diagnosis of asbestos-related disease should be reconciled with the other evidence of record, including the VA opinions and treatment records.  

(b)  For each currently diagnosed disorder identified on examination, is it at least as likely as not (probability of 50 percent or more) that such disorder is related to the Veteran's asbestos exposure during service?

(c)  If not, is any currently diagnosed lung disorder at least as likely as not otherwise related to the Veteran's military service?  

A complete rationale or explanation should be provided for any opinion offered, which should reflect consideration of all evidence of record, including service records, VA and private medical evidence, pertinent medical articles, and the Veteran's statements as to the onset and timing of his symptoms.  If any requested opinion cannot be offered without resorting to mere speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

5.  After completing the requested actions, and any additional notification and/or development warranted, readjudicate the reopened claims for service connection and for a TDIU.  All lay and medical evidence and all raised theories of service connection should be considered.  If the claims remain denied, provide a Supplemental Statement of the Case (SSOC) to the Veteran, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


